Title: To George Washington from Major General Israel Putnam, 13 March 1779
From: Putnam, Israel
To: Washington, George


Dear Sir,
Camp Reading [Redding, Conn.] March 13th 1779
I am honor’d with your Excellencys Letter of the 6th Inst., with Col: Hazens instructions, and shall get his Regiment upon the march as soon as possible.

I beg leave however to mention to your Excellency that the roads are so exceedingly bad at present, that it will be almost impractible to get on the Baggage & Artillery. When he arrives on the Connecticut River, he will probably find it so much flowed, as to detain him greatly—Yet one Regiment may be got on tolerably well, but the want of Forage & bad roads will make it difficult for any considerable force to proceed into that Country, (it being low and wet) before the last of May or first June, when the Grass will be grown and the roads setled.
A Letter from Col. Hazen will accompany this, which will give your Excellen[c]y his sentiments on the matter.
I inclose your Excellency some more papers respecting the Goods seized by Col: Gray, and must entreat your Answer on the matter. I have the honor to be Your Excellencys Most Obedient humble servant
Israel Putnam
That the Country might not have too many conjectures I have desired Col. Hazen to report that he is going to Springfield to Guard the Stores along on the Connecticut River.

